Exhibit 10.100
RRI ENERGY, INC.
2002 LONG TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
     Pursuant to this award agreement (the “Agreement”), as of ______, 2009, RRI
Energy, Inc. (the “Company”) hereby grants to «LEGAL» (the “Director”),
«stock_units» Restricted Stock Units. The number of units is subject to
adjustment as provided in Section 15 of the RRI Energy, Inc. 2002 Long Term
Incentive Plan (the “Plan”), subject to the terms, conditions and restrictions
described in the Plan and in this Agreement.

1.   Relationship to the Plan; Definitions.

  (a)   This grant of Restricted Stock Units is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee and are in effect
on this date. If any provision of this Agreement conflicts with the express
terms of the Plan, the terms of the Plan control and, if necessary, the
applicable provisions of this Agreement are deemed amended so as to carry out
the purpose and intent of the Plan. References to the Director also include the
heirs or other legal representatives of the Director or the Director’s estate.  
  (b)   Except as defined herein, capitalized terms have the same meanings as
under the Plan.         “Restricted Stock Units” means a Stock Award in units
denominated in shares of Common Stock.

2.   Account. This grant of Restricted Stock Units will be implemented by a
credit to a bookkeeping account maintained by the Company evidencing the accrual
in favor of the Director of the unfunded and unsecured right to receive the
Restricted Stock Units granted.   3.   Vesting and Forfeiture. The Restricted
Stock Units vest upon grant.   4.   Payment of Restricted Stock Units.

  (a)   Unless otherwise provided in subsections (b) and (c) below, within
90 days after the date the Director terminates service as a member of the Board,
a number of shares of Common Stock equal to the number of vested Restricted
Stock Units will be registered in the Director’s name with the Company’s
transfer agent.     (b)   Subsection (a) notwithstanding, prior to or as of
December 31st of the calendar year ending prior to the calendar year during
which the Director’s services commence for which this Award is granted, the
Director may

1



--------------------------------------------------------------------------------



 



      irrevocably elect to have all or a portion of the Restricted Stock Units
subject to this Agreement:

  (i)   paid in five (5) substantially equal annual installments commencing in
the calendar year immediately following the calendar year during which the
Director terminates service as a member of the Board, with the remaining
installments made in each of the four subsequent calendar years; or     (ii)  
paid in a lump sum in any one of the first through fifth calendar years
following the calendar year during which the Director terminates service as a
member of the Board.

  (c)   Prior to the end of the calendar year prior to the calendar year in
which the Restricted Stock Units are granted, regardless of whether the Award is
paid in a lump sum or installments, the Director may elect (on the form
prescribed by the Company) that the Company pay the Director up to 33% of the
Fair Market Value of the Restricted Stock Units in cash.

5.   Notices. For purposes of this Award Agreement, notices and all other
communications must be in writing and will be deemed to have been given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

         
 
  If to the Company:   RRI Energy, Inc.
1000 Main Street
Houston, Texas 77002
ATTENTION: Corporate Secretary
 
       
 
  If to the Director:   «Director»
c/o Corporate Secretary
RRI Energy, Inc.
1000 Main Street
Houston, Texas 77002

  or to such other address as either party may furnish to the other in writing
in accordance with this Section 5.   6.   Successors and Assigns. This Agreement
is binding upon and inures to the benefit of the Director, the Company and their
respective permitted successors and assigns.   7.   Shareholder Rights. The
Director shall have no rights of a shareholder with respect to the Restricted
Stock Units unless and until the Director is registered as the holder of shares
of Common Stock representing the Restricted Stock Units on the records of the
Company.

2



--------------------------------------------------------------------------------



 



8.   Section 409A of the Code. It is the intent of the Company and the Director
that the provisions of the Plan and this Agreement comply with Section 409A of
the Code and will be interpreted and administered consistent therewith.
Accordingly, (i) no adjustment to the Award pursuant to Section 15 of the Plan
and (ii) no substitutions of the benefits under this Agreement, in each case,
shall be made in a manner that results in noncompliance with the requirements of
Section 409A of the Code, to the extent applicable

            RRI ENERGY, INC.
            Mark M. Jacobs      President and Chief Executive Officer     

3